    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 1 of 13 PageID #:281




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 BERNARD BLACK, as Trustee of the Joanne Black                  )
 2013 Trust Agreement, the Supplemental Needs Trust for         )
 the Benefit of Joanne Black, and the Trust for the Benefit     )    19 C 5305
 of the Issue of Renata Black,                                  )
                                                                )    Judge Gary Feinerman
                                             Plaintiff,         )
                                                                )
                             vs.                                )
                                                                )
 JEANETTE GOODWIN, individually and as                          )
 Conservator for Joanne Black,                                  )
                                                                )
                                           Defendant.           )

                              MEMORANDUM OPINION AND ORDER

       In his capacity as Trustee of the Joanne Black 2013 Trust Agreement, the Supplemental

Needs Trust for the Benefit of Joanne Black, and the Trust for the Benefit of the Issue of Renata

Black, Bernard Black alleges in this diversity suit that Jeanette Goodwin assisted in a scheme to

take control of certain trust assets. Doc. 1. (Bernard Black is referred to as “Bernard,” Joanne

Black as “Joanne,” and their mother, Renata Black, as “Renata.” The three trusts are referred to

collectively as the “Black Family Trusts.”) Goodwin moves under Civil Rules 12(b)(1) and

12(b)(6) to dismiss the complaint. Doc. 17. The motion is granted under Rule 12(b)(1), though

Bernard will be given an opportunity to replead.

                                            Background

       In resolving a Rule 12(b)(1) motion, the court assumes the truth of the complaint’s well-

pleaded factual allegations, though not its legal conclusions. See Silha v. ACT, Inc., 807 F.3d

169, 173 (7th Cir. 2015). The court must also consider “documents attached to the complaint,

documents that are critical to the complaint and referred to in it, and information that is subject to




                                                  1
    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 2 of 13 PageID #:282




proper judicial notice,” along with additional facts set forth in Bernard’s brief opposing

dismissal, so long as those additional facts “are consistent with the pleadings.” Phillips v.

Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013) (internal quotation marks

omitted). The court must set forth the facts as favorably to Bernard as those materials allow. See

Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the facts at the pleading

stage, the court does not vouch for their accuracy. See Goldberg v. United States, 881 F.3d 529,

531 (7th Cir. 2018).

       Bernard and Joanne are the only children of Renata, who died in 2012. Doc. 1 at ¶ 8.

Throughout her life, Joanne has experienced significant mental health challenges. Id. at ¶ 9. In

1997, Renata established an estate plan providing for her estate to be divided between two trusts,

with two-thirds going to a Supplemental Needs Trust for the Benefit of Joanne Black (the

“Supplemental Needs Trust”), and one-third going to an Irrevocable Trust for the Benefit of the

Issue of Renata Black, whose beneficiaries are Bernard and his children (the “Issue Trust”). Id.

at ¶ 10. Joanne is the Supplemental Needs Trust’s primary beneficiary, and the Issue Trust is the

remainder beneficiary. Id. at ¶ 11. Bernard, a professor at Northwestern Law School, Doc. 13 at

1, is the executor of Renata’s estate. Doc. 1 at ¶ 13.

       Before her death, most of Renata’s assets were held in several investment accounts

valued at around $3 million. Id. at ¶ 16. Shortly after her death, it was discovered that she had

recently altered the “payable on death” (“POD”) beneficiary designations on her principal

investment accounts to make Joanne the beneficiary of 95 percent of those accounts, with the

remaining 5 percent going to Bernard’s five older children. Id. at ¶ 18. Had they remained in

effect, the revised POD designations would have prevented the investment account funds from

being included in Renata’s estate—and thus bequeathed to the Supplemental Needs Trust and the




                                                  2
    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 3 of 13 PageID #:283




Issue Trust—and instead would have allocated all but five percent to Joanne, who at the time

was delusional and “essentially homeless” in Denver, Colorado. Ibid. Certain members of

Renata’s extended family—including Anthony Dain (an attorney) and his sister Cherie Wrigley,

who are Bernard and Joanne’s first cousins and Renata’s nephew and niece—agreed that the

beneficiaries of the revised POD designations should disclaim their entitlements so that the

investment account funds instead would pass through Renata’s estate. Id. at ¶¶ 14, 19-20.

       Dain was a co-trustee of the Supplemental Needs Trust at all relevant times and was a co-

trustee of the Issue Trust until he resigned in December 2015. Id. at ¶ 15. In 2012 and 2013,

Dain and Wrigley supported Bernard’s effort to become Joanne’s conservator and to seek court

authority to disclaim the entitlement to Renata’s investment funds that Joanne had obtained

through the revised POD designations. Id. at ¶ 21. Bernard asked Dain to become conservator to

carry out the plan, but Dain declined. Id. at ¶ 22.

       Bernard then initiated a proceeding in the probate court in Denver to be appointed

Joanne’s conservator. Id. at ¶ 23. He was appointed conservator and remained in that role until

the probate court removed him in 2015. Id. at ¶ 24. As conservator, Bernard obtained the

probate court’s authorization to disclaim, on Joanne’s behalf, the interest in Renata’s investment

accounts that Joanne would have obtained through the revised POD designations. Id. at ¶ 25. As

a result, the assets from those accounts were distributed in accordance with Renata’s estate

plan—two-thirds to Joanne (via the Supplemental Needs Trust), and one-third to Bernard and his

children (via the Issue Trust). Ibid. Dain and Wrigley understood this would be the result of the

disclaimer. Id. at ¶ 29.

       In 2013, in his capacity as conservator, Bernard created the Joanne Black 2013 Trust

Agreement, an additional trust to hold workers compensation payments and other income and




                                                  3
    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 4 of 13 PageID #:284




assets for Joanne’s benefit (the “2013 Trust”). Id. at ¶ 31. Joanne is the 2013 Trust’s primary

beneficiary, and Bernard’s children are the remainder beneficiaries. Ibid. Dain was a co-trustee

of the 2013 Trust until he resigned in December 2015. Id. at ¶ 32. Meanwhile, Joanne moved to

New Jersey in April 2013, and later that year to New York. Id. at ¶ 33.

       Beginning in 2014, Dain, Wrigley, and others began pursuing a scheme to divert and strip

assets from the Black Family Trusts for their personal benefit. Id. at ¶ 36. To execute the

scheme, Dain used his position as a trustee of the trusts to pursue litigation to reverse the POD

disclaimers and thereby redirect assets from the Supplemental Needs Trust and Issue Trusts to

Joanne, who was at the time involuntarily confined in a psychiatric hospital and unable to

comprehend what was occurring. Id. at ¶ 38. Dain and Wrigley falsely testified that they had

not understood the effects of the disclaimers, and their testimony convinced the Denver probate

court to find that Bernard had breached his fiduciary duty as Joanne’s conservator and to enter a

personal judgment against him. Id. at ¶ 39. That court also replaced Bernard with a court-

appointed conservator for Joanne. Id. at ¶ 51. The Colorado Court of Appeals affirmed those

decisions. See Black v. Black, 422 P.3d 592 (Colo. App. 2018), cert. denied, 2019 WL 2178077

(Colo. May 20, 2019). The appeals court affirmed the probate court’s ruling that Bernard had

breached his fiduciary duties, holding that the probate court properly concluded “that Mr. Black

had failed to adequately disclose his intent to use the disclaimer to divest his sister of one-third

of the POD assets and, therefore, he did not have the court’s authorization to redirect the assets.”

Id. at 598; see id. at 605. The appeals court also affirmed the probate court’s ruling that “Mr.

Black’s actions in redirecting the funds were deceptive and undertaken in bad faith … and his

conduct satisfied the elements of civil theft,” its order that Bernard reimburse Joanne $1.5

million, and its trebling those damages under the civil theft statute. Id. at 598-99; see id. at 609.




                                                  4
    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 5 of 13 PageID #:285




       Dain’s efforts to reverse the POD disclaimers led Bernard’s children to sue Dain and

Wrigley in the Eastern District of New York. Id. at ¶ 41; see Black v. Dain, No. 16-cv-01238

(E.D.N.Y. filed Mar. 11, 2016). Bernard and his son Samuel, as majority trustees of the

Supplemental Needs Trust, brought a separate suit against Wrigley in the Eastern District of New

York, seeking return of money allegedly stolen and misappropriated by Wrigley’s associate.

Doc. 1 at ¶ 42; see Black v. Wrigley, 2017 WL 4402444 (E.D.N.Y. Sept. 30, 2017).

       Dain and Wrigley then unsuccessfully sought in New York state court to have Wrigley

appointed guardian for Joanne. Doc. 1 at ¶¶ 43-44. Dain used the Denver probate court

conservatorship to further his scheme, repeatedly seeking and obtaining the probate court’s

permission to spend Supplemental Needs Trust funds to pay lawyers and an accountant in order

to pursue litigation against Bernard and his family. Id. at ¶¶ 49-50. While the Denver-appointed

conservator attempted to settle the various intra-family lawsuits, Dain has opposed all efforts to

settle that do not allow him to maintain control of the Black Family Trusts. Id. at ¶¶ 51-54.

       To ensure that no settlement would be implemented without his approval, Dain

successfully petitioned the Denver probate court to replace the court-appointed conservator with

Goodwin, whom Dain believed would advance his scheme. Id. at ¶¶ 55-58. In annual

accountings of her conservatorship, Goodwin has concealed from the probate court legal and

other expenses. Id. at ¶¶ 63-72, 77-94. She did so in agreement with Dain and with the intent of

convincing the probate court to continue to approve further expenditures from the Black Family

Trusts to pay legal fees. Id. at ¶¶ 93-94, 110. The concealed expenses arose from both the

probate proceedings and separate litigation in several states involving Bernard and his family

members. Ibid. In order to cover some of the legal expenses, Goodwin sought and received the

probate court’s approval to sell bonds held in the 2013 Trust. Id. at ¶¶ 82, 89. Goodwin has




                                                 5
    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 6 of 13 PageID #:286




supported Dain’s efforts to obtain the probate court’s authorization to pay the legal fees using

Supplemental Needs Trust funds. Id. at ¶ 108. In the course of the probate proceedings, the

probate court expressly held that the Black Family Trusts are within its jurisdiction, and the

Colorado Court of Appeals affirmed that holding. See In re Joanne Black, No. 12 PR 1772

(Denver Prob. Ct. Apr. 27, 2018) (reproduced at Doc. 21-1 at 7), aff’d, 2020 WL 1814272 (Colo.

App. Apr. 9, 2020).

       Both on her own and in conjunction with Dain, Goodwin has pursued litigation in several

venues to assist Dain’s efforts to gain control over the Black Family Trusts. Doc. 1 at ¶ 97. She

has succeeded in having a court freeze the assets of the Black Family Trusts and Renata’s estate,

resulting in their inability to pay taxes. Id. at ¶¶ 98, 100, 102-104. The Black Family Trusts’

lenders and trustees have incurred hundreds of thousands of dollars in legal expenses defending

against Dain and Goodwin’s suits. Id. at ¶¶ 116-117.

       Dain and Goodwin’s litigation activities have not yet resulted in the recovery of any

money for Joanne or the Black Family Trusts. Id. at ¶ 113. Their activities have resulted in

payments and debts from assets of Joanne’s conservatorship and the Black Family Trusts of

some $2 million. Id. at ¶ 115.

                                             Discussion

       Bernard purports to state claims against Goodwin for aiding and abetting breach of

fiduciary duty, id. at ¶¶ 192-203, civil conspiracy, id. at ¶¶ 204-214, and injunctive relief, id. at

¶¶ 215-218. Bernard alleges that Goodwin’s actions have injured the Black Family Trusts by

appropriating trust assets to benefit Goodwin and her confederates. Id. at ¶¶ 202, 206, 218.

Goodwin contends that the probate exception to federal jurisdiction and the Rooker-Feldman

doctrine deprive this court of jurisdiction over Bernard’s claims. Doc. 13 at 8-12.




                                                   6
     Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 7 of 13 PageID #:287




I.     The Probate Exception

       As explained in Marshall v. Marshall, 547 U.S. 293 (2006), the probate exception to

federal jurisdiction applies in two situations. First, the exception “reserves to state probate courts

the probate or annulment of a will and the administration of a decedent’s estate.” Id. at 311.

Second, in line with “the general principle that, when one court is exercising in rem jurisdiction

over a res, a second court will not assume in rem jurisdiction over the same res,” the exception

“precludes federal courts from endeavoring to dispose of property that is in the custody of a state

probate court”—that is, from “disturbing or affecting the possession of property in the custody of

a state court.” Id. at 311-12 (alterations and internal quotation marks omitted). The exception

“does not bar federal courts from adjudicating matters outside those confines and otherwise

within federal jurisdiction.” Id. at 312; see Sykes v. Cook Cnty. Cir. Ct. Prob. Div., 837 F.3d

736, 741 (7th Cir. 2016) (“[A]s a judicially created exception to the statutory grant of diversity

jurisdiction, the probate exception should be narrowly construed.”).

       Bernard’s aiding and abetting breach of fiduciary duty and civil conspiracy claims are in

personam claims against Goodwin, seeking only compensatory and punitive damages from her

personally for the harms she allegedly caused to the Black Family Trusts. Doc. 1 at pp. 40, 43.

Because neither claim requires the court to probate a will, administer an estate, or dispose of

property in the state court’s custody, the probate exception does not bar this court’s jurisdiction

over those claims. See Jones v. Brennan, 465 F.3d 304, 307-08 (7th Cir. 2006) (“[The plaintiff]

is … accusing the guardians of having mismanaged the estate, and as an heir she may have a

claim for breach of fiduciary duty by them. Such a claim does not ask the court in which it is

filed to administer the estate, but rather to impose tort liability on the guardians for breach of

fiduciary duty.”) (citations omitted); Downey v. Keltz, 2012 WL 280716, at *2 (N.D. Ill. Jan. 31,

2012) (“[A]n in rem action in federal court involving the same res that a state court is exercising


                                                  7
    Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 8 of 13 PageID #:288




jurisdiction over is inappropriate, but an in personam action in federal court related to the state

action may proceed.”) (internal quotation mark omitted).

       Bernard’s remaining claim asks the court to “enter a preliminary and permanent

injunction” prohibiting Goodwin from pursuing litigation or supporting Dain’s litigation efforts

“to remove assets from the Black Family Trusts, defund the Black Family Trusts or otherwise

use or dissipate their assets.” Doc. 1 at p. 43. This “claim” faces the obvious substantive

impediment that “injunctive relief … is a remedy, not a cause of action, and thus should not be

pleaded as a separate count.” Knutson v. Vill. of Lakemoor, 932 F.3d 572, 576 n.4 (7th Cir.

2019). But jurisdiction comes first, so the court holds only that the probate exception deprives

the court of jurisdiction to enter the injunctive relief Bernard requests.

        As noted, the Denver probate court held, and the Colorado Court of Appeals affirmed,

that the Black Family Trusts are within the probate court’s jurisdiction. Although not a direct

exercise of authority over the res at issue in the probate court, Bernard’s requested injunction

would directly interfere with the probate court’s authority over the res by restricting Goodwin’s

ability to participate in probate court proceedings, fulfill her duties as conservator with respect to

the res, and act on the probate court’s orders. In essence, Bernard asks this court to usurp the

probate court’s judgment as to Goodwin’s authority to administer the conservatorship estate.

The probate exception places the entry of such an injunction beyond this court’s jurisdiction. See

Struck v. Cook Cnty. Pub. Guardian, 508 F.3d 858, 859 (7th Cir. 2007) (“Typical adversary

proceedings involving … probate, such as … proceedings to resolve disputes over the

administration of a decedent’s estate … , are, like … nonadversary probate … proceedings, still

in rem in character. That is, they are fights over a property or a person in the court’s control.




                                                  8
      Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 9 of 13 PageID #:289




And a court other than the one that controls the res—the subject of the custody battle or the

property in the decedent’s estate—should not be permitted to elbow its way into such a fight.”).

        Bernard’s contention that this court is not bound by the probate court’s holding—again, a

holding affirmed by the state appeals court—that it has jurisdiction over the Black Family Trusts

is unpersuasive. Doc. 26 at 1-2. For purposes of the probate exception, all that matters is that

the probate court has asserted jurisdiction over the relevant res and is now exercising control

over it, which deprives this court of jurisdiction to interfere with the probate proceedings by

second-guessing the probate court’s efforts to supervise Goodwin in her role as conservator and

to manage and protect Joanne’s estate.

II.     Rooker-Feldman Doctrine

        Although the probate exception bars only one of Bernard’s three claims, the Rooker-

Feldman doctrine bars all three. Rooker-Feldman holds that lower federal courts have no

jurisdiction to hear “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005). Bernard does not dispute that the various probate court orders

entering a personal judgment against him and authorizing Goodwin’s litigation activities and

expenditures are state court judgments for Rooker-Feldman purposes. Instead, he argues that his

claims here do not seek review or rejection of those judgments. Doc. 19 at 10-11. As Bernard

sees it, his quarrel is not with the Denver probate court’s orders, but with Goodwin’s

misrepresentations to and concealment of expenses from the probate court.

        The fact that Bernard does not specifically ask this court to hold state court orders invalid

does not, by itself, bring this case outside Rooker-Feldman’s scope. See Johnson v. Orr, 551

F.3d 564, 568 (7th Cir. 2008) (“It is of no consequence that Mr. Johnson’s complaint does not


                                                  9
   Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 10 of 13 PageID #:290




challenge specifically the [state court] order. … To determine whether Rooker-Feldman bars a

claim, we look beyond the four corners of the complaint to discern the actual injury claimed by

the plaintiff.”). The Seventh Circuit has long and repeatedly held that, even where a federal

plaintiff’s “claims are not direct challenges to any state order,” Rooker-Feldman applies if those

claims are “inextricably intertwined” with a state court judgment and the plaintiff had a

“reasonable opportunity” to litigate the pertinent issues in state court. Swartz v. Heartland

Equine Rescue, 940 F.3d 387, 390-92 (7th Cir. 2019); see also Jakupovic v. Curran, 850 F.3d

898, 902 (7th Cir. 2017); Sykes, 837 F.3d at 742; Brown v. Bowman, 668 F.3d 437, 442 (7th Cir.

2012). But cf. Milchtein v. Chisholm, 880 F.3d 895, 897-98 (7th Cir. 2018) (“Because the phrase

‘inextricably intertwined’ has the potential to blur th[e] boundary [between preclusion and the

Rooker-Feldman doctrine], it should not be used as a ground of decision.”). “Another way of

expressing the same point is to ask whether the federal plaintiff is alleging that his injury was

caused by the state-court judgment.” Mains v. Citibank, N.A., 852 F.3d 669, 675 (7th Cir. 2017).

       In his brief treatment of Rooker-Feldman, Bernard specifically identifies only one injury

that he contends did not arise from a state court judgment: the loss inflicted by the legal and

other expenses for which Goodwin has sought or will seek probate court approval to pay from

the Black Family Trusts. Doc. 19 at 11. But Bernard (actually, the Black Family Trusts, of

which Bernard is a trustee) has been injured only to the extent that Goodwin has obtained or will

obtain the probate court’s approval to pay those expenses with trust assets, which means that the

injury arises directly from a state court judgment. Bernard retorts that his claims do not

challenge the probate court’s orders allowing Goodwin to make those expenditures, but instead

seek redress for Goodwin’s concealment of certain expenses from that court in order to secure its

continuing approval. Ibid. But it is still the probate court’s orders, not Goodwin’s




                                                 10
   Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 11 of 13 PageID #:291




representations and concealments, that ultimately caused Bernard’s injuries, so it does not matter

for Rooker-Feldman purposes that he directly attacks only those representations and

concealments. See Andress v. Daubert Law Firm, LLC, 667 F. App’x 154, 155 (7th Cir. 2016)

(holding that Rooker-Feldman barred claims alleging that the defendant had engaged in

wrongdoing in the course of state court litigation, reasoning that “[n]one of the alleged [wrongs]

… could have resulted in injury independent of the judgment or the subsequent … orders”);

Kelley v. Med–1 Sols., LLC, 548 F.3d 600, 604-05 (7th Cir. 2008) (holding that, although the

plaintiffs sought “only to remedy defendants’ representations and requests related to attorney

fees, and not the state court judgments granting those requests,” Rooker-Feldman barred the

plaintiffs’ claims that those representations violated the Fair Debt Collection Practices Act

(“FDCPA”) because the “defendants needed to prevail in state court in order to capitalize on the

alleged fraud, [and] the FDCPA claims that plaintiffs br[ought] [thus] ultimately require[d] [the

federal courts] to evaluate state court judgments”).

       Bernard does not raise any other alleged injuries as a basis for avoiding dismissal under

Rooker-Feldman, and it is not this court’s role to make those arguments for him. See Travelers

Prop. Cas. v. Good, 689 F.3d 714, 722 (7th Cir. 2012) (“In all cases, the party asserting federal

jurisdiction has the burden of proof to show that jurisdiction is proper.”). Bernard has thereby

forfeited any argument that some other injury he allegedly suffered is sufficiently independent of

any state court decision to salvage this court’s jurisdiction over his claims. See Firestone Fin.

Corp. v. Meyer, 796 F.3d 822, 825 (7th Cir. 2015) (“[A] party generally forfeits an argument or

issue not raised in response to a motion to dismiss.”); G & S Holdings LLC v. Cont’l Cas. Co.,

697 F.3d 534, 538 (7th Cir. 2012) (“We have repeatedly held that a party waives an argument by

failing to make it before the district court.”); Domka v. Portage Cnty., 523 F.3d 776, 783 n.11




                                                11
   Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 12 of 13 PageID #:292




(7th Cir. 2008) (“[W]here a party raises a specific argument for the first time on appeal, it is

waived even though the ‘general issue’ was before the district court.”).

       Forfeiture applies here even though the forfeited issue concerns subject matter

jurisdiction. True enough, “[n]o party can waive or forfeit a lack of subject-matter jurisdiction,

which [the court] must enforce even if everyone else has ignored it.” United States v. Adigun,

703 F.3d 1014, 1022 (7th Cir. 2012) (emphasis added) (internal quotation marks omitted); see

also Travelers Prop. Cas., 689 F.3d at 718 (“Jurisdictional objections cannot be forfeited or

waived, of course, for this court has an independent obligation to satisfy itself that federal subject

matter jurisdiction exists.”) (emphasis added) (internal quotation marks omitted). However, the

proponent of subject matter jurisdiction, as with any party with the burden on a particular point,

may forfeit an argument that could have been made to support jurisdiction. See Travelers Prop.

Cas., 689 F.3d at 718 (“The court need not bend over backwards to construct alternative theories

to persuade itself that subject matter jurisdiction exists.”); NetworkIP, LLC v. FCC, 548 F.3d

116, 120 (D.C. Cir. 2008) (“[A]rguments in favor of subject matter jurisdiction can be waived by

inattention or deliberate choice … .”); In re Littman, 551 B.R. 355, 361 (N.D. Ill. 2015) (same);

W.C. Motor Co. v. Talley, 63 F. Supp. 3d 843, 852 (N.D. Ill. 2014) (same). And so here with

Bernard’s failure to raise any injury other than the expenses for which Goodwin has sought or

will seek probate court approval to pay from the Black Family Trusts in arguing that Rooker-

Feldman does not bar jurisdiction over his claims.

       As Bernard’s attorney acknowledged at the hearing on this motion, Doc. 22, Bernard

filed suit in this court because he did not “think [he] would get anywhere with the Colorado

court.” And after the court inquired whether Bernard was simply forum shopping, his attorney

responded: “I guess you could say we are.” Ibid. Although some degree of forum shopping is




                                                 12
   Case: 1:19-cv-05305 Document #: 43 Filed: 07/20/20 Page 13 of 13 PageID #:293




inevitable in our federal system, the Rooker-Feldman doctrine prohibits a plaintiff from asking a

lower federal court to undo the work of a state court. That is what Bernard has done here, and it

is why Rooker-Feldman bars his claims.

                                            Conclusion

       Goodwin’s motion to dismiss is granted, and the complaint is dismissed for want of

subject matter jurisdiction. Although it may be unlikely that Bernard can cure the jurisdictional

defect with repleading, he is given until August 10, 2020 to file an amended complaint. See

Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010) (“As a general matter, Rule 15

ordinarily requires that leave to amend be granted at least once when there is a potentially

curable problem with the complaint or other pleading.”). If Bernard does not file an amended

complaint by that date, the court will enter judgment and dismiss the suit without prejudice. See

Mains, 852 F.3d at 678 (“[T]he right disposition, when the Rooker-Feldman doctrine applies, is

an order under Fed. R. Civ. P. 12(b)(1) dismissing the suit for lack of subject-matter jurisdiction.

Such a dismissal cannot be with prejudice; that’s a disposition on the merits, which only a court

with jurisdiction may render. A dismissal pursuant to Rooker-Feldman must therefore be

without prejudice.”) (first alteration in original) (internal quotation marks and citations omitted).



July 20, 2020                                         _________________________________
                                                            United States District Judge




                                                 13
